b           OFFICE OF THE ATTORNEY          GENERAL   OF TEXAS
                                   AUSTIN




    Honorable George H. Shqyard
    clomptrollerof &blio Aawant8
    Austin; Texas
    Dear sir:                   opinion NO., 04B26
                                Bet Whether t
    .:

              .Wehave your request
    jedt, The faot8 relating to yo
    tlmaifldavlt of~~J.B..Tolive
    Oollaotor or Hudapeth county,
                'By virtue   of a oer




         'vertisedror
         reld Order or



                                             exaot aoreags in
                                          or in the order or sale,
                                         ei, State &loenrredLand
                                         t aaid land. Sump    haa
                                         ith this orrioe and the
                                                  The oontraot
                                    8 #2b%&oh       has been paid

                         amount or taxes oolleoted un48r the
         order of male as determIne under the oorreoted
         aoreage, wa6 )156S.OQ, and the amount of State Tax
         was $371.02 or .2371$ or the total; The Staten*
         portion Or the oout Of eurver would be .2571$ Or
         $2Sg.SQ or #56.55, rhioh amount has been with-held
         iron remittanoe to the state Treaaurer on the June
         report.*
Booorabla korge   H. @eppertl   -- Page 2


          We have examined the oertlfled oopI@e or the tax
judgment and order of sale In thin ease, whioh you submitted
with rour letter, and no authorization oan be found therein
ror making thI8 survey.

           The promlure    for tar rult,  and sale thereuudar, 18
provided b   Chapter 10, Title 128' (Art. 7519-7845 Inol.) Re-
tired 0%~: I Statutes   of Texa6 1985.   19arhere In said Ohpter
nor elrewhere In the Statute8 of Texa8 have ne beea able to
rind any provision wlliohauthorIzea lItker the 8~herfftor the
tax a88e88or - oolleotor to employ a eurveyor to survey and
plat land sold by tax deed, nor do we rind any provIsIon au-
thorlsiog the aeduotion of the expenres of any ouoh euney
rrom the prooeede of the tax sale.
           ArtIo1.073531preeoriber the fees of the tar oolleo-
tor  in 8uoh oases and Artiole   7552 provide8 ror the fees to .
be pid to the oounty or diatrlot attorney the aberitf or
oonetable and the ,dlrtrIotolerk. Fioprovirlon Is made for
rees to the oountg surveyor or eny other aunepor in oa8e of
land sold by tax deed. ArtIole 7311 makes provi8Ion ror 8ur-
vey by the oounty wrveyor or land to be sold for tax68 by
summary ~18 and It Ie to ba noted that eaId.artiole provide8
that  *mid rarvey to be meds at the expense of,the paroha8er*
rhIoh olearly pxeoludee the porsIbllIty Of the surveyorbt tee8
~;es;~~dqaae8 being deduoted from the prooeeda af~the sale of
            We olte said Artlole   7311 ae persuasive to IndI-
oate a l~glalatlve intent that the oost 0r survey6 upon tax
sales are to be bormby the purohaser of the land and may not
be paid out of the prooeeds of ssid sale.
          That the tax-a8reseor - oolleotor must pay into the
State and County Treawrle8 all honeys oolleoted by him,’ lx-
oept suoh items aa he I8 exprersly authorized by 8tatuta to
pay, ratadeolared by the Ciroult  Court or A peals, 5th Cirouit
in Citirene Eational Dank Taoo, Texae v. P'p dellty ana DepoeIt
Co~lpanyor Maryland (194lj.,117 Fed. (2d) 852.
          In Texae Land and Cattle Coz@any v. Eamp~ll County
61 9. 2. 339 (1901) the 00urt in dsrinl~g the duty Or the taX
oolleotor stated on page 334:
           u. . .After the oolleotion, the oollaotor I8
      required by the law under penalty, to make oollec-
      tion and promptly report and remit all taxes oolleot-
      ed by him to the State and County Treasurers In full
      without exoepting oases In rhloh suit&, however
      promptly filed, msy be Instituted for the recovery
      thereof.*
                                                                    mi   .

1 Honorable George H. Sheppard -- Pago 8.


            Xt 18 our opinion that the deduotlon of $50.55 made
  by the Honorable J. B. Tollter, Bherlff and Tax Asaeeeor -
  aolleotor or Eudspeth aounty, rrom the state.8 portion or the
  prooeeds of the tax sale waa wlthout statutory authority and
  Oannot bs allowed.
             We are not pastsingupon the validity of the tax 8ale
  inrnnt    herebb ror in amount less than the amount or the tax
           .
I _,"                                       Yours very truly
                                     A'ITORNETGElVKRALOF TEXAS




                                                                           !
                                                                         : ‘.


                                                                          .